                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


In Re The Hain Celestial Group Inc.     Case No. 16-cv-04581 (ADS) (SIL)
Securities Litigation
                                        Hon. Arthur D. Spatt


                    LEAD PLAINTIFFS’ OPPOSITION TO
            THE INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS
     THE SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
       Lead Plaintiffs Salamon Gimpel and Rosewood Funeral Home (“Plaintiffs”) hereby

submit this opposition to the Individual Defendants’ Motion to Dismiss (ECF No. 116) the

Second Amended Consolidated Class Action Complaint (ECF No. 110) (the “SAC” or “¶__”).

Plaintiffs incorporate herein their Opposition to Defendant Hain’s Motion to Dismiss (the

“Opposition”), filed contemporaneously.

                                          ARGUMENT

       In seeking to separately move to dismiss the Section 20(a) claim, the Individual

Defendants contest the existence of a primary securities violation and their culpable

participation, but tacitly concede control (which the SAC alleges). Mot. at 1. These arguments

should be rejected.

       First, for the reasons detailed in the Opposition, Plaintiffs have sufficiently alleged a

primary violation.

       Second, even if “culpable participation” is a required element of a Section 20(a) claim,

the SAC adequately alleges it. The SAC alleges that the Individual Defendants (including CEO

Irwin D. Simon (¶26), CFOs Pasquale Conte and Stephen J. Smith (¶¶27-28), and Executive

Director John Carroll (¶29)) were “culpable participants” in the alleged fraud meaning, they

knew or should have known that Hain was engaging in fraudulent conduct. See Special

Situations Fund III QP, L.P. v. Deloitte Touche Tohmatsu CPA, Ltd., 33 F. Supp. 3d 401, 438

(S.D.N.Y. 2014).

       Indeed, the SAC alleges that each of the Individual Defendants had actual involvement in

the making of the fraudulent statements by, among other things, participating in Hain’s earnings

calls on which allegedly false statements were issued (¶¶26-29, 251-91), and with respect to

Defendants Simon, Smith, and Conte, also signing Hain’s false and misleading financial

statements. ¶¶26-29, 163-250, 295, 298, 301, 304, 307, 309, 313-14. In addition, the SAC alleges
that, during the Class Period, the Individual Defendants, as senior executives of the Company,

were able to and did, in fact, control the content of various SEC filings, press releases, and other

public statements pertaining to Hain. ¶¶40-43. This is sufficient under Section 20(a). See Hall v.

Children’s Place Retail Store, Inc., 580 F. Supp. 2d 212, 235 (S.D.N.Y. 2008) (executives were

“culpable participants” in the fraud because complaint alleged facts supporting an inference that

they not only exerted control over the company, but also participated in the alleged

improprieties); In re Barrick Gold Sec. Litig., No. 13-cv-3851 (SAS), 2015 WL 1514597, at *16

(S.D.N.Y. Apr. 1, 2015) (holding that even “sparse” 20(a) allegations suffice). Moreover, even

though culpable participation does not require proof of scienter, the SAC pleads that the

Individual Defendants had the requisite scienter for the primary violation. Thus, culpable

participation is adequately pled. See In re OSG Sec. Litig., 12 F. Supp. 3d 622, 634 n.96

(S.D.N.Y. 2014) (culpable participation is a less demanding standard than scienter).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny the

Individual Defendants’ motion to dismiss.




                                                 2
DATED: August 5, 2019       Respectfully submitted,

                            By: /s/ Jonathan Gardner
                            Jonathan Gardner
                            Christine M. Fox
                            LABATON SUCHAROW LLP
                            140 Broadway
                            New York, New York 10005
                            Tel: (212) 907-0700
                            Fax: (212) 818-0477
                            jgardner@labaton.com
                            cfox@labaton.com


                            Counsel for Rosewood Funeral Home and
                            Co-Lead Counsel for the Class


                            Lionel Z. Glancy
                            Robert V. Prongay
                            Joshua L. Crowell
                            Leanne H. Solish
                            GLANCY PRONGAY & MURRAY LLP
                            1925 Century Park East, Suite 2100
                            Los Angeles, California 90067
                            Tel.: (310) 201-9150
                            Fax: (310) 201-9160
                            lglancy@glancylaw.com
                            rprongay@glancylaw.com
                            jcrowell@glancylaw.com
                            lsolish@glancylaw.com

                            Counsel for Salamon Gimpel and Co-Lead
                            Counsel for the Class




                        3
